    Case 1:17-cv-00127-JRH-BKE Document 102 Filed 04/16/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE r n. c:o
                          SOUTHERN DISTRICT OF GEORGIA    U.S. DlSTRiU i COURT
                                AUGUSTA DIVISION
                                                              AUGUSTA mV.
                                                                                 im i\PR tb A 11= 53
KENDRICK R. MARTIN,                                ■k


                                                   *                            :lec.;
                                                   -k
        Plaintiff,
                                                   "k

              V .                                  k                 CV 117-127
                                                   k

ANTONIO ROSS,            Sergeant over             *
Cert. ,                                            *

        Defendant.                                 k




                                            ORDER



        Before       the     Court     is   the         Parties'      joint      stipulation        of

dismissal         with     prejudice.       (Doc.         101. )    All    Parties       signed    the

stipulation;         thus,    the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a) (1) (A) (ii) .

        IT   IS     THEREFORE        ORDERED      that        the   case   be    DISMISSED        WITH

PREJUDICE.          The Clerk is directed to CLOSE this action.                          Each party

shall bear its own costs and fees.

        ORDER ENTERED         at     Augusta,     Georgia,          this   /S ^day of April,

2021.




                                                         J.    RANDAL HAL'L,      CHIEF JUDGE
                                                         U^TM STATES DISTRICT COURT
                                                         SOIMERN DISTRICT OF GEORGIA
